NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted July 20, 2018
                                   Decided July 30, 2018

                                           Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 18-1075

DAVID M. WILSON,                                    Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Western District of Wisconsin.

       v.                                           No. 15-cv-466-wmc

MICHAEL DITTMANN, et al.,                           William M. Conley,
    Defendants-Appellees.                           Judge.


                                         ORDER

       David Wilson, an inmate at the Columbia Correctional Institution, appeals the
entry of summary judgment for two prison officials in this suit asserting violations of
his constitutional rights. Wilson maintains, first, that the prison’s security director and
warden disciplined him without due process when they intervened in his disciplinary
hearing, which resulted in his being placed in restrictive housing. Wilson also contends


       
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-1075                                                                        Page 2

that the prison’s security director violated his rights under the Eighth Amendment by
failing to provide him with his multiple sclerosis medication during his time in
restrictive housing. The district court concluded that Wilson had not introduced
evidence that would permit an inference that the defendants denied him the process he
was due, or that the defendants knew about him not receiving his medication. We
affirm the judgment.

       After Columbia security staff investigated complaints from three inmates that
Wilson had inappropriately touched them or spoken to them in a sexually
inappropriate manner, Wilson was written up in a conduct report accusing him of
violating state regulations that prohibit inmates from engaging in various types of
sexual behaviors. See Wis. Admin. Code § DOC 303.14 and 303.15. At his disciplinary
hearing, Wilson testified and provided evidence in his defense. The hearing officers
determined that the complaints of the three inmates did not corroborate each other; the
officers’ understanding of another code provision, § DOC 303.84(6), was that at least
two of the complaints had to be about the same incident to serve as corroboration. Later
that day, however, Security Director Lucas Weber and the Deputy Warden told the
hearing officers that they disagreed with this interpretation and expressed their view
that the complaints about the separate incidents did corroborate each other. Weber
directed the hearing officers to change the finding to guilty, which they did.

       After being placed in restrictive housing (a form of disciplinary segregation),
Wilson began the internal appeal process. He appealed the decision to Warden Michael
Dittmann, who upheld it. Wilson then appealed to the inmate complaint examiner, who
recommended that the decision be reversed based on her view that Wisconsin
Administrative Code Chapter DOC 303 did not allow a security director to override the
decision made by the hearing officer at a disciplinary hearing. Dittmann accepted the
recommendation, and had Wilson—who by this time had spent 80 days in restrictive
housing—returned to the general population.

        During his time in restrictive housing (which included one month with
additional restrictions when the prison was placed on lockdown), Wilson did not
receive all of his prescribed multiple sclerosis medication. It is undisputed that over the
80 days Wilson missed at least 13 doses of his daily duloxetine medication and at least
51 of 324 doses of gabapentin (he was prescribed 4 doses daily). Wilson also asserts that
each week he was given only one of his three prescribed copaxone injections. As a result
of this missed medication, Wilson says that he suffered great pain and temporary loss of
mobility in his limbs. He alleges that he complained about his lack of medication to a
No. 18-1075                                                                        Page 3

prison officer, Captain Boodry, who told him that he would email Weber about the
matter.

       After Wilson was released from restrictive housing, he filed this suit. He asserted
that Weber violated due process by intervening in the disciplinary process and
directing the hearing officer to change his finding from “not guilty” to “guilty,” and
that Warden Dittmann violated due process by upholding that decision. Wilson also
asserted that Weber acted with deliberate indifference by failing to provide him with
his multiple sclerosis medications while he was in restrictive housing.

        The court granted the defendants’ motion for summary judgment. The court
acknowledged that there might be some dispute about whether Wilson had exhausted
his administrative remedies with regard to his claim of medical deliberate indifference,
but proceeded to the merits and concluded that Wilson had not provided any evidence
for a jury to find that Weber had “actual knowledge” that he had been denied his
multiple sclerosis medications while in restrictive housing. The court pointed out that
Wilson submitted no admissible evidence to support his assertion that Captain Boodry
emailed Weber, let alone that Weber ever received any such email. As for Wilson’s due
process claim, the court concluded that, even if it assumed that Wilson’s time in
restrictive housing involved a liberty interest, Wilson failed to submit evidence that
would permit an inference that either Weber or Dittmann—with regard to the role they
played in the disposition of the conduct report—acted arbitrarily in an effort to punish
him.1

       On appeal Wilson begins with his medical deliberate-indifference claim and
maintains that he has identified a fact question regarding Weber’s knowledge of his
lack of medication while confined in restrictive housing. He again highlights Captain
Boodry’s assent to inform Weber that he was not getting his medications. But surviving
summary judgment requires evidence, not speculation. See Thornton v. M7 Aerospace LP,
796 F.3d 757, 768 (7th Cir. 2015). Even if Boodry did tell Wilson that he would email
Weber, that is insufficient to convince a reasonable jury that Weber actually knew that
Wilson was being denied his medications.


      1   The district court also correctly dismissed Wilson’s claims against Captain
Lucas Wogernese and Unit Manager Lindsey Walker—the two other defendants named
in this case—because Wilson did not allege that either official had any control over
Weber’s decision to reverse his guilty finding, or had any knowledge that Wilson was
being denied his multiple sclerosis medications.
No. 18-1075                                                                        Page 4

       Turning to his due-process claim, Wilson asserts that “[t]he court has got the
facts wrong” and argues that a reasonable juror could find that Weber acted arbitrarily
to punish him. He adds that his case was the only time that Weber ever had changed a
hearing officer’s decision, and surmises that he was punished because Weber must have
had a “vendetta” against him.

         But Wilson provides no evidence contradicting the defendants’ explanation that
they recommended another outcome based on their different interpretation of the
relevant code provision. Even though the inmate complaint examiner determined that
the code did not allow Weber to override the hearing officer’s decision, a breach of DOC
regulations or policies is not a ground for a federal civil-rights suit. See Guajardo-Palma
v. Martinson, 622 F.3d 801, 806 (7th Cir. 2010). In any event, Wilson was given all the
additional process he was due. An inmate being transferred to a more restrictive prison
need be given at most only “some notice” of the reasons for the transfer, an opportunity
to present his views, and an informal review procedure following the decision. Westefer
v. Neal, 682 F.3d 679, 684–85 (7th Cir. 2012) (quoting Wilkinson v. Austin, 545 U.S. 209,
212 (2005); Hewitt v. Helms, 459 U.S. 460, 476 (1983)). Wilson was notified of the conduct
report several days before the hearing; he testified at the hearing and presented witness
statements in his defense; and he made (successful) use of the prison’s review
procedure.

                                                                             AFFIRMED